PER CURIAM.
We originally accepted review of State v. Famiglietti 817 So.2d 901 (Fla. 3d DCA 2002), in which the Third District Court of Appeal certified direct conflict with the Fourth District Court of Appeal’s decision *529in State v. Pinder, 678 So.2d 410 (Fla. 4th DCA 1996), pursuant to article V, section 3(b)(4) of the Florida Constitution. Upon closer examination, however, we find that jurisdiction was improvidently granted in this case. Therefore, we dismiss review of this cause.
It is so ordered.
ANSTEAD, C.J., WELLS,
PARIENTE, QUINCE, and CANTERO, JJ., and SHAW, Senior Justice, concur.
LEWIS, J., dissents.